USDC IN/ND case 3:17-cv-00718-JD-MGG document 136 filed 09/04/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 MERCASIA USA LTD,

                Plaintiff,

                       v.                           CASE NO. 3:17-CV-718-JD-MGG

 JIANQING ZHU, et al.,

                Defendants.

                                         ORDER

       Before the Court is the parties’ Second Stipulated Request for Status Conference

[DE 130] and Defendant, 3BTech, Inc.’s (“3BTech’s”), Motion for Extension of Time and

Relief from August 31, 2020 Discovery Deadline [DE 133]. Having considered the

parties’ competing arguments related to 3BTech’s delayed production of its

electronically stored information, the Court determines that a telephonic status

conference is not necessary to address the parties’ case management concerns. In

reliance on the parties’ briefing of the relevant issues, the Court finds that good cause

exists to modify the Court’s Rule 16(b) Scheduling Order [DE 74, DE 99]. See Fed. R.

Civ. P. 16(b)(4).

       Accordingly, the Court DENIES the parties’ Stipulation seeking a status

conference [DE 130] and GRANTS 3BTech’s Motion [DE 133]. The Court AMENDS its

Scheduling Order [DE 129] as follows:

   •   3BTech shall produce all supplemental discovery responses and privilege logs no

       later than September 11, 2020
USDC IN/ND case 3:17-cv-00718-JD-MGG document 136 filed 09/04/20 page 2 of 2


   •   Document review shall be completed no later than October 23, 2020

   •   All depositions shall be completed no later than November 23, 2020

   •   All discovery, including fact and expert discovery, shall be completed no later

       than January 31, 2021

The parties are advised that the discovery-related, nondispositive motion deadlines

REMAINS December 31, 2020. [See DE 129, DE 59]. The parties are ADVISED that, no

further extensions will be granted absent extraordinary cause beyond the scope of the

ESI production and review issues raised by the parties through their instant Stipulation.

       Notably, the parties’ dispute over who is responsible for reviewing 3BTech’s

impending ESI production for responsiveness and confidentiality was only raised in

support of the parties’ request for a status conference. The parties retain access to all

procedural mechanisms deemed necessary if they cannot resolve this dispute between

themselves as envisioned by Fed. R. Civ. P. 37. The Court will address the remaining

pending motions [DE 66, DE 89, DE 90, DE 98, DE 103, DE 106] before it in due course

by separate order.

       Lastly, the Court DIRECTS the Clerk to terminate 3BTech’s Supplement to

Second Stipulated Request for Status Conference [DE 134], which was misdocketed as a

Stipulation when filed by 3BTech.

       SO ORDERED this 4th day of September 2020.

                                                  s/Michael G. Gotsch, Sr.
                                                  Michael G. Gotsch, Sr.
                                                  United States Magistrate Judge



                                              2
